Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Action is responsive to the claim set filed on 11/20/2020. Claims 1, 11 have been amended. Claims 1-17 are presented for examination. Claims 1, 11 are independent claims.

Response to Arguments 
Applicant’s arguments with respect to claim(s) 1, 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended claims 1, 11 to recite “AC voltage from an AC voltage source external to the telecom base station”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler et al (US 2018/0164355 A1) in view of Chamberlain et al (US 2015/0155669 A1) in view of Wynbeek (US 2003/0032422 A1).

Consider claim 1
Winkler teaches a telecom base station in a telecommunications network (Winkler fig 7) comprising: a. a baseband unit (Winkler fig 7 baseband unit 22) powered by a first DC voltage having a first DC voltage level (Winkler par 0003 power supply powers baseband unit at 48V); b. a remote unit (Winkler fig 7 remote radio head 24) coupled to the baseband unit (Winkler fig 7 par 0044 remote radio head 24 coupled to baseband unit 22 over fiber optic cable 38), wherein the remote unit is powered by a second DC voltage having a second DC voltage level (Winkler par 0047 remote radio head 24 powered at 48V), further wherein the baseband unit and the remote unit are configured to communicate telecommunications signals between each other (Winkler par 0044 signals are exchanged between remote radio head 24 and baseband 22 over fiber optic cable 38); c. an antenna coupled to the remote unit (Winkler par 0044 remote radio head 24 receives RF signals from antennas 32); d. a DC power supply unit configured to receive as input an AC voltage and to output the first DC voltage (Winkler par 0052 power supply 150 receives AC power and output DC power); e. a step-up DC transformer coupled to the DC power supply unit and configured to receive as input the first DC voltage and to output a high DC voltage (Winkler fig 7 par 0056-0058 DC-to-DC up converter 28 receives DC power from power supply 26 and boosts the DC power) having (Winkler fig 7 par 0057-0058 DC power from DC-to-DC up converter 28 is decreased by DC-to-DC down converter 42 before feeding the decreased power to the remote radio head 24; hence the DC power output from the DC up converter is greater than the 48V power input of the baseband unit and the remote radio head); and f. a step-down DC transformer coupled to the step-up DC transformer and the remote unit (Winkler fig 7 DC-to-DC down converter 42 is coupled to the DC-to-DC up converter 28 and the remote radio head 24), and configured to receive as input the high DC voltage and to output a stepped-down DC voltage having a stepped-down DC voltage level (Winkler fig 7 par 0057-0058 DC-to-DC down converter 42 receives high voltage power from the DC-to-DC up converter 28 and decreases the high voltage power), wherein the remote unit is further configured to receive the stepped-down DC voltage for powering the remote unit (Winkler fig 7 par 0057-0058 the decreased power is fed to the remote radio head 24).
Winkler teaches a power supply coupled to a remote radio head. However, Winker does not specifically teach the power supply is also coupled to the baseband unit. Chamberlain discloses the DC power supply unit coupled to the baseband unit (Chamberlain fig 6A the power supply 26 coupled to baseband unit 22 and remote radio head 24). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Winkler with Chamberlain by implementing a design 
Winkler in view of Chamberlain teaches a DC power supply coupled to a baseband unit and configured to receive as input an AC voltage. However, Winkler in view of Chamberlain does not specifically teach an AC voltage from an AC voltage source external to the telecom base station. Wynbeek discloses AC voltage from an AC voltage source external to the telecom base station (Wynbeek par 0026 AC power source comes from AC power line external to base station). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Winkler in view of Chamberlain with Wynbeek by adding as an AC voltage source the external AC power line as taught by Wynbeek. The motivation to combine Winkler in view of Chamberlain and Wynbeek is to be able to supply continuous and enough power to meet power requirement as discussed by Wynbeek. 

Consider claim 2
Winkler in view of Chamberlain in view of Wynbeek teaches the telecom base station of claim 1 wherein the baseband unit comprises a first telecommunications equipment configured for processing the telecommunications signals (Winkler par 0044 baseband unit 22 process signals from the remote radio head 24 and signals received from the backhaul communications system 44), further wherein the first telecommunications equipment is powered by the first DC voltage (Winkler par 0003 power supply powers baseband unit at 48V).

Consider claim 3
Winkler in view of Chamberlain in view of Wynbeek teaches the telecom base station of claim 2 wherein the first telecommunications equipment is a first standardized telecommunications equipment (Winker par 0044 baseband unit 22 processes demodulated signals received from the remote radio head 24, which is one of the standardized function of a telecommunication equipment) configured to operate at a first standardized DC voltage level (Winkler par 0003 baseband unit powered at 48V), and the first standardized DC voltage level is the first DC voltage level output from the DC power supply unit (Winkler in view of Chamberlain teaches the DC power supply unit provides 48V power to the baseband unit).

Consider claim 4
Winkler in view of Chamberlain in view of Wynbeek teaches the telecom base station of claim 1 wherein the remote unit comprises a second telecommunications equipment (Winker par 0044 remote radio head 24 modulates digital information from the baseband into cellular signal frequency; hence comprising a telecommunication equipment to modulate), and the second telecommunications equipment is powered by the second DC voltage (Winker fig 7 par 0056-0058 remote radio head 24 receives reduced power from the DC-to-DC down converter 42).

Consider claim 5
Winkler in view of Chamberlain in view of Wynbeek teaches the telecom base station of claim 4 wherein the second telecommunications equipment is a second standardized telecommunications equipment (Winker par 0044 remote radio head 24 modulates digital information from the baseband into cellular signal frequency, which is one of the standardized function of a telecommunication equipment) configured to operate at a second standardized DC voltage level, and the second standardized DC voltage level is the second DC voltage level (Winkler par 0047 the nominal power for state of the art remote radio head is 48V).

Consider claim 6
Winkler in view of Chamberlain in view of Wynbeek teaches the telecom base station of claim 1 wherein the baseband unit comprises baseband equipment (Winkler par 0044 baseband unit 22 processes demodulated signals received from the remote radio head 24; thus baseband equipment), further wherein the remote unit comprises a remote radio unit having radio equipment (Winkler fig 7 par 0044 remote radio head 24).

Consider claim 7
Winkler in view of Chamberlain in view of Wynbeek teaches the telecom base station of claim 1 wherein the DC power supply unit comprises a DC battery backup configured to output a backup DC voltage having a backup DC voltage level equal to the first DC voltage level (Winkler par 0041 discusses a battery backup configured to output the nominal power to remote radio head. It would be obvious for a person skilled in the art to include the battery backup in the DC power supply. The motivation is the simplify power connection implementation).

Consider claim 8
Winkler in view of Chamberlain in view of Wynbeek teaches the telecom base station of claim 1 wherein the DC power supply unit comprises an AC- to-DC converter configured to receive as input the AC voltage and to output the first DC voltage (Winkler par 0052 power supply 150 receives AC power and output DC power).

Consider claims 9
Winkler in view of Chamberlain in view of Wynbeek teaches the telecom base station of claim 1 wherein the baseband unit is coupled to the remote unit by a fiber cable (Winkler fig 7 par 0044 remote radio head 24 coupled to baseband unit 22 over fiber optic cable 38), and the telecommunications signals are communicated between the baseband unit and the remote unit via the fiber cable (Winkler par 0044 signals are exchanged between remote radio head 24 and baseband 22 over fiber optic cable 38).

Consider claim 10
Winkler in view of Chamberlain in view of Wynbeek teaches the telecom base station of claim 1 wherein all power supplied to the remote unit is provided via the step-down DC transformer (Winkler fig 7 par 0057-0058 DC power from DC-to-DC up converter 28 is decreased by DC-to-DC down converter 42 before feeding the decreased power to the remote radio head 24).

Consider claim 11
Winkler a telecom base station in a telecommunications network comprising: a. a baseband unit (Winkler fig 7 baseband unit 22) comprising first telecommunications equipment configured for processing telecommunications signals (Winkler par 0044 baseband unit 22 process signals from the remote radio head 24 and signals received from the backhaul communications system 44), wherein the first telecommunications equipment is powered by a first DC voltage having a first DC voltage level (Winkler par 0003 power supply powers baseband unit at 48V); b. a remote unit (Winkler fig 7 remote radio head 24) coupled to the baseband unit (Winkler fig 7 par 0044 remote radio head 24 coupled to baseband unit 22 over fiber optic cable 38) and comprising second telecommunications equipment (Winker par 0044 remote radio head 24 modulates digital information from the baseband into cellular signal frequency; hence comprising a telecommunication equipment to modulate), wherein the second telecommunications equipment is powered by a second DC voltage having a second DC voltage level (Winkler par 0047 remote radio head 24 powered at 48V), further wherein the telecommunications signals are communicated between the first telecommunications equipment and the second telecommunications equipment (Winkler par 0044 signals are exchanged between remote radio head 24 and baseband 22 over fiber optic cable 38); c. an antenna coupled to the remote unit (Winkler par 0044 remote radio head 24 receives RF signals from antennas 32); d. a DC power supply unit configured to receive as input an AC voltage and to output the first DC (Winkler par 0052 power supply 150 receives AC power and output DC power); e. a step-up DC transformer coupled to the DC power supply unit and configured to receive as input the first DC voltage and to output a high DC voltage (Winkler fig 7 par 0056-0058 DC-to-DC up converter 28 receives DC power from power supply 26 and boosts the DC power) having a high DC voltage level that is greater than the first DC voltage level and greater than the second DC voltage level (Winkler fig 7 par 0057-0058 DC power from DC-to-DC up converter 28 is decreased by DC-to-DC down converter 42 before feeding the decreased power to the remote radio head 24; hence the DC power output from the DC up converter is greater than the 48V power input of the baseband unit and the remote radio head); and f. a step-down DC transformer coupled to the step-up DC transformer and the remote unit (Winkler fig 7 DC-to-DC down converter 42 is coupled to the DC-to-DC up converter 28 and the remote radio head 24), and configured to receive as input the high DC voltage and to output a stepped-down DC voltage having a stepped-down DC voltage level (Winkler fig 7 par 0057-0058 DC-to-DC down converter 42 receives high voltage power from the DC-to-DC up converter 28 and decreases the high voltage power), wherein the remote unit is further configured to receive the stepped-down DC voltage for powering the second telecommunications equipment (Winkler fig 7 par 0057-0058 the decreased power is fed to the remote radio head 24).
Winkler teaches a power supply coupled to a remote radio head. However, Winker does not specifically teach the power supply is also coupled to (Chamberlain fig 6A the power supply 26 coupled to baseband unit 22 and remote radio head 24). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Winkler with Chamberlain by implementing a design that couples a power supply to the baseband unit and the remote radio head as taught by Winkler. The motivation to combine Winkler and Chamberlain is to a same power source supplying standardized power to baseband unit and remote radio head. 
Winkler in view of Chamberlain teaches a DC power supply coupled to a baseband unit and configured to receive as input an AC voltage. However, Winkler in view of Chamberlain does not specifically teach an AC voltage from an AC voltage source external to the telecom base station. Wynbeek discloses AC voltage from an AC voltage source external to the telecom base station (Wynbeek par 0026 AC power source comes from AC power line external to base station). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Winkler in view of Chamberlain with Wynbeek by adding as an AC voltage source the external AC power line as taught by Wynbeek. The motivation to combine Winkler in view of Chamberlain and Wynbeek is to be able to supply continuous and enough power to meet power requirement as discussed by Wynbeek. 

Consider claim 12
(Winkler par 0044 baseband unit 22 processes demodulated signals received from the remote radio head 24; thus baseband equipment), and the second telecommunications equipment comprises radio equipment (Winkler fig 7 par 0044 remote radio head 24).

Consider claim 13
Winkler in view of Chamberlain in view of Wynbeek teaches the telecom base station of claim 11 wherein the first telecommunications equipment is a first standardized telecommunications equipment (Winker par 0044 baseband unit 22 processes demodulated signals received from the remote radio head 24, which is one of the standardized function of a telecommunication equipment) configured to operate at a first standardized DC voltage level (Winkler par 0003 baseband unit powered at 48V), and the second telecommunications equipment is a second standardized telecommunications equipment (Winker par 0044 remote radio head 24 modulates digital information from the baseband into cellular signal frequency, which is one of the standardized function of a telecommunication equipment) configured to operate at a second standardized DC voltage level (Winkler par 0047 the nominal power for state of the art remote radio head is 48V), wherein the first standardized DC voltage level is the first DC voltage level output from the DC power supply unit (Winkler in view of Chamberlain teaches the DC power supply unit provides 48V power to the baseband unit), and the second (Winkler par 0047 the nominal power for state of the art remote radio head is 48V).

Consider claim 14
Winkler in view of Chamberlain in view of Wynbeek teaches the telecom base station of claim 11 wherein the DC power supply unit comprises a DC battery backup configured to output a backup DC voltage having a backup DC voltage level equal to the first DC voltage level (Winkler par 0041 discusses a battery backup configured to output the nominal power to remote radio head. It would be obvious for a person skilled in the art to include the battery backup in the DC power supply. The motivation is the simplify power connection implementation).

Consider claim 15
Winkler in view of Chamberlain in view of Wynbeek teaches the telecom base station of claim 11 wherein the DC power supply unit comprises an AC- to-DC converter configured to receive as input the AC voltage and to output the first DC voltage (Winkler par 0052 power supply 150 receives AC power and output DC power).

Consider claim 16
Winkler in view of Chamberlain in view of Wynbeek teaches the telecom base station of claim 11 wherein the first telecommunications equipment is coupled to the second telecommunications equipment by a fiber cable (Winkler fig 7 par 0044 remote radio head 24 coupled to baseband unit 22 over fiber optic cable 38), and the telecommunications signals are communicated between (Winkler par 0044 signals are exchanged between remote radio head 24 and baseband 22 over fiber optic cable 38).

Consider claim 17
Winkler in view of Chamberlain in view of Wynbeek teaches the telecom base station of claim 11 wherein all power supplied to the remote unit is provided via the step-down DC transformer (Winkler fig 7 par 0057-0058 DC power from DC-to-DC up converter 28 is decreased by DC-to-DC down converter 42 before feeding the decreased power to the remote radio head 24).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG K DU/Examiner, Art Unit 2647                                                                                                                                                                                                        

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649